Title: From Thomas Jefferson to Thomas Leiper, 19 April 1822
From: Jefferson, Thomas
To: Leiper, Thomas


Dear Sir
Monticello
Apr. 19. 22.
Mr George Lieper your son has informed you that in his passage thro’ the neighboring county of Orange he had the misfortune to lose his baggage. he called on me in distress and I was happy in the opportunity of being useful to him by giving him a draught negociable in Charlottesville for 75.D. the sum he asked and he gave me a counterdraught on you. on his return to Charlottesville he met with a neighbor who supplied his wants, and he reinclosed my draught in his favor without having used it. by the negligence of the tavernkeeper this letter laid a week in that place before I got it. in the meantime I had sent his draught on you to Colo Peyton my correspondent in Richmond, who had already transmitted it to you. I have immediately requested him to correct the error by replacing the money in your hands. I regret first the having lost the occasion of serving your son, and next the awkward error of the money having been drawn for you. nothing will give me more pleasure at any time than being useful to yourself or any one in whom you have an interest. I have thought this explanation necessary, and make it with the more satisfaction as it furnishes the occasion of assuring   and respectTh: Jefferson